UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-5168


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

            v.

DAVID C. WHITE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:00-cr-00155-1)


Submitted:    June 30, 2011                   Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou     Newberger, Federal Public Defender, Lex A. Coleman,
Assistant    Federal Public Defender, Jonathan D. Byrne, Appellate
Counsel,    Charleston, West Virginia, for Appellant.      R. Booth
Goodwin,    II, United States Attorney, William B. King, II,
Assistant    United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David C. White appeals the district court’s revocation

of his term of supervised release.                    On appeal, White argues that

the   district      court      clearly       erred    in    finding       that     he    jointly

possessed    ammunition           found      inside       his    home,    and      abused    its

discretion    in     revoking          his   term     of    supervised       release.        We

affirm.

            We review the district court's decision to revoke a

defendant's      supervised           release       for    an     abuse    of      discretion.

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                                  The

district court need only find a violation of a condition of

supervised release by a preponderance of the evidence. 18 U.S.C.

§ 3583(e)(3) (2006).            We review factual determinations informing

the   conclusion        that      a    violation       occurred        for    clear       error.

United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003).

            Our review of the record leads us to conclude that the

district    court       neither        clearly      erred       in   finding       that    White

jointly    possessed        the       ammunition      found      inside      his    home,    nor

abused its discretion in revoking White’s supervised release.

Accordingly,       we    affirm        the    district          court’s    judgment.         We

dispense     with       oral      argument       because         the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                        AFFIRMED

                                                2